Citation Nr: 0919918	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had various periods of active duty service, 
including from October 2001 to November 2002.  She had over 
20 years of service in the Air National Guard of New 
Hampshire and the Air National Guard of New Mexico.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an January 2005 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's anxiety disorder and PTSD service connection 
claims, among other claims.  This matter was remanded by the 
Board in April 2008 for further development.

Additional evidence was submitted by the Veteran subsequent 
to her September 2008 supplemental statement of the case.  
The Veteran's representative waived RO consideration of this 
evidence in the March 2009 Informal Hearing Presentation.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not participate in combat, and there is 
no credible supporting evidence of the claimed in-service 
PTSD stressors.

2.  There is no nexus between the Veteran's current 
psychiatric disorder (other than PTSD) and her service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 101(24), 1110, 1111, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, have not been 
met. 38 U.S.C.A. §§ 101(24), 1110, 1111, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Veteran was provided with a July 2004 letter in which the 
RO notified her of what evidence was required to substantiate 
her PTSD and anxiety disorder service connection claims, 
among other claims.  This letter told her what evidence VA 
would obtain, what evidence she was expected to provide, and 
what assistance VA could provide her in obtaining this 
evidence.  Finally, this letter notified her that she should 
submit any relevant evidence.  This letter fulfilled the duty 
to notify under Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has substantiated her status as a Veteran.  The 
second and third elements of Dingess notice were provided in 
the July 2004 letter.  However, the remaining elements of 
proper Dingess notice were not provided until April 2008.  
The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
supra.

As the Veteran's PTSD and acquired psychiatric disorder 
service connection claims are being denied, and no rating or 
effective date is being assigned, she has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of her claims.  The Veteran's service treatment records, 
service personnel records, VA treatment records and private 
treatment records have been obtained.  The Veteran has been 
afforded both a VA psychiatric examination and an independent 
psychiatric examination, and sufficient medical opinions have 
been obtained.

As neither the Veteran nor her representative has indicated 
that there is outstanding pertinent evidence, the Board may 
proceed with consideration of the Veteran's claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 101(24), "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as psychoses, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu v. Derwinski, 2 Vet. App.  at 494-95 
(a lay person may provide eyewitness account of medical 
symptoms). 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board must make a specific finding as to whether or not 
the Veteran actually engaged in combat.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).

In a precedent opinion, dated October 18, 1999, the VA 
General Counsel addressed the issue of determinations as to 
whether a Veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 
(October 18, 1999).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran contends that she suffers from PTSD as a result 
of sexual harassment and sexual discrimination she 
experienced while in-service.  She acknowledges that she may 
suffer from PTSD as a result of her previous abuse history, 
but contends that her military experiences aggravated that 
condition.  She also contends that she did not seek specific 
treatment for a psychiatric condition while in service 
because she did not understand that nature of those 
conditions or what was happening with her body.

The Veteran's October 1982 enlistment examination revealed no 
relevant abnormalities, and depression or excessive worry, as 
well as nervous trouble of any sort, was denied in an October 
1982 Report of Medical History (RMH).  She reported being 
depressed and worried "over work" in a July 1986 RMH.

Sleep difficulties were attributed to shift changes in a June 
1995 RMH.  Depression was noted in a September 1999 RMH and 
was attributed to menopause.

Mild depression was noted in a February 2000 periodic medical 
examination, and was attributed to her recent "relocation 
back to [New Hampshire] after being in New Mexico for 4 
years" noted that she found it "hard to adjust to [the] 
climate and atmospheric pressure" in a February 2000 RMH.

No disabilities were noted on the Veteran's May 2001 Annual 
Medical Certificate, and she denied suffering from any 
medical conditions.

A November 2001 treatment note reflects the Veteran's 
complaints of sleep difficulties and a "recent emotional 
loss."  An assessment of adjustment disorder with depressed 
mood was made.

An October 2002 Demobilization Health Survey reflected the 
Veteran's complaints of a significant change in her sleeping 
patterns, which were attributed to "going from [night] to 
day" work.  She denied having suffered any illness or injury 
while on active duty for which she did not seek medical care.

A February 2004 Vet Center clinical summary reflected the 
Veteran's reports of sexual harassment during the period of 
active service that began in October 2001.  She reported 
childhood physical and sexual abuse, "sexual harassment and 
intimidation" while in the military, and feeling that she 
was "singled out" during her service.  She attended a total 
of four sessions at the Vet Center.  The national certified 
counselor opined that the Veteran experienced "much trauma 
developmentally and likely" entered service with PTSD 
symptoms but that these symptoms have been permanently 
worsened as a result of one-year period of activation 
beginning in 2001.

A June 2004 private hospitalization note indicates that the 
Veteran was treated for chest pains that began after 
"emotional upset."  An impression of atypical chest pain 
was made, and it was noted that the clinical picture did not 
suggest myocardial infarction, unstable angina, pericarditis, 
aortic dissection or pulmonary embolism.  A subsequent 
private examination noted that the Veteran did not appear 
suicidal.

The Veteran reported her history of abuse in a July 2004 
private psychiatric evaluation.  Following an examination, 
diagnoses of PTSD and recurrent major depression were made.

An August 2004 private initial psychological evaluation 
reflected the Veteran's reported history of PTSD "on and 
off" for her entire life but that it had worsened after 
being called to active duty in 2001.

The Veteran's friend, D. A., indicated in a September 2004 
statement that the Veteran had complained of sexual gestures 
and behavior directed at her by her fellow soldiers and 
supervisor prior to her retirement in March 2003.  She also 
relayed that the Veteran reported that she was told that she 
would not be promoted if she remained in aircraft 
maintenance.

A January 2005 VA psychological examiner noted the Veteran's 
pre-military history of abuse and sexual traumas.  She 
reported being activated in 2001 and stationed at Pease Air 
Force Base.  The examiner noted that the Veteran's behavior 
was initially angry but that she eventually became more 
comfortable as the examination progressed.  She reported that 
fellow soldiers would talk about things, that she asked them 
to stop and they would not, and that her supervisor told her 
that he would "take care of the men first."  She reported 
that her supervisor had been given a jock strap for his 
birthday, and that her fellow soldiers asked her to sign it 
but she refused.  She reported being angry over not being 
promoted.  She also reported that she used to think of her 
childhood abuse quite a bit but that therapy has been 
helpful.

Following this interview and a review of the Veteran's claims 
folder, the January 2005 examiner diagnosed her as suffering 
from anxiety disorder, not otherwise specified (NOS) with 
symptoms of childhood PTSD, depression and panic.  The 
examiner noted that the Veteran's reports of military trauma 
did not meet the PTSD criteria as these events did not 
threaten death or serious injury to herself or to others.  
The examiner opined that the Veteran's current PTSD diagnosis 
was not related to the diagnosis given to her in the military 
as "her PTSD [was] of childhood origin."

The Veteran attributed a recent car accident, during which 
her vehicle was totaled in the snow, to an anxiety attack 
which left her arms numb and caused her to drive off the 
road, in a February 2005 private treatment note.  She now 
reported recurrent nightmares of her purported abuse and 
mistreatment during her service.

An August 2005 private hospitalization note reflects the 
Veteran's reports of experiencing an anxiety attack following 
an argument with her roommate.  She was also noted to have 
filed bankruptcy and to have run out of her medication two 
weeks previously.

The Veteran was reported to have been experiencing financial 
stress, including working two jobs and filing for bankruptcy, 
in a November 2005 private treatment note.  She also reported 
being low on medication and that she sometimes misses her 
Wellbutrin dose.  Anger issues, as well as PTSD, were noted 
as being "dealt with."

A November 2005 VA clinical evaluation indicated that the 
Veteran met the DSM-IV diagnostic criteria for PTSD related 
to her military service.  This diagnosis was made as a result 
of the Veteran's participation in a study predicting chronic 
PTSD in individuals exposed to trauma.

A December 2005 statement from L. B., a registered nurse, 
indicated that the Veteran confided in her in the summer and 
fall of 2002 about the sexual harassment and stress she was 
experiencing in the military.  She stated that she recognized 
the Veteran's symptoms as PTSD and provided her information 
about the condition.

At her March 2006 RO hearing, the Veteran testified that she 
felt that she was being shoved aside and that she was 
worthless.  She reported that she was forced to deal with 
"sexual jokes and gestures" and that her supervisor said 
that they were "not used to having females here."  She 
testified that she reported this abuse to the Inspector 
General, but it was too late because she was in the process 
of retiring.  She reported that she was told that as long as 
she stayed in maintenance she would not receive a promotion, 
and that she was "chastised" and asked to explain why she 
performed certain tasks the way she did.

A March 2006 statement from the Veteran's mother reported 
that the Veteran had called on her on the telephone upset 
over the mistreatment she was receiving during the 20 years 
she was in-service.  She reported that the Veteran had 
intended on being a "lifetime airman" but decided to retire 
in 2003 due to the treatment she was receiving.  She 
described an October 2005 anxiety attack during which the 
Veteran collapsed on the floor and gasped for breath, leading 
to her hospitalization.

The Veteran's sister indicated in a March 2006 that the 
Veteran had intended on having a lifelong career in the 
service, and that she had been sexually harassed and 
overlooked for promotions and other accomplishments 
throughout her career.  She reported that the Veteran decided 
to retire in 2003 due to this harassment.  She also described 
an October 2005 anxiety attack that the Veteran suffered.

A March 2006 statement from the Veteran's friend, H. G., 
indicated that the Veteran now feels worthless due to the 
treatment she endured in the military.

L. D., the Veteran's friend, reported in August 2006 that the 
Veteran had talked with her about her military experiences 
and the harassment she received in the military.  She 
reported that the Veteran has "many anxiety attacks and many 
bouts of depression."

A suicide attempt was noted in a March 2007 private 
hospitalization note.  The Veteran indicated that she acted 
with the intention of getting her significant other's 
attention, and that she was moderately overwhelmed with 
various financial and legal issues.  Diagnoses of mood 
disorder not otherwise specified, rule-out PTSD, depressive 
disorder and anxiety disorder, were made.  The examiner noted 
that the Veteran did not have "true intent of serious self-
harm."

At her March 2007 Video Conference hearing, the Veteran 
testified that she experienced headaches or felt tense every 
time she participated in her weekend duty, beginning when she 
first joined the military.  She later attributed these 
symptoms to being "humiliated" and sexually harassed while 
in the military.  She reported that she has requested that 
the harasser stop his behavior but he informed her that "it 
was a man thing."  She testified that she had approached a 
female "Second General" about the harassment, that the 
general asked her why she had not reported the harassment 
sooner, and that the Veteran was afraid of any repercussions.  
However, she reported that this "Second General" "did take 
care of some of the problems" that were occurring.

A September 2007 independent psychiatric medical opinion 
(IME) reflects the Veteran's reports of childhood sexual 
abuse and subsequently living with her father, being a 
caretaker to her eight siblings, and additional sexual trauma 
at age 17.  She also reported a family history of psychiatric 
problems.  The examiner, who reviewed the claims file, 
described the Veteran's pre-service, in-service, and post-
service treatment records in detail, with attention to a 
November 2001 complaint of depression and sleep problems 
following a difficult breakup but also an October 2002 survey 
indicating that she answered questions about current symptoms 
and treatment in the negative.  The examiner also noted that 
the Veteran began receiving treatment for PTSD related to her 
childhood trauma, depression and stressors in her 
interpersonal relationship, but she was not seen after 
service until October 2003, when she had complaints of 
anxiety and depression.  Following a review of the claims 
folder, diagnoses of PTSD due to early childhood trauma, 
depression not otherwise specified related to PTSD and 
situational stressors, and anxiety not otherwise specified 
related to PTSD and situational stressors were made.  The 
examiner opined that the Veteran's current psychiatric 
conditions were "not etiologically related to her active 
duty" nor were they related to the adjustment disorder with 
depressed mood that she was treated for in November 2001.  In 
rendering this opinion, the examiner acknowledged the one 
incident of treatment in November 2001 but stressed the 
absence of documentation of other psychiatric problems during 
service, the negative responses on the October 2002 survey, 
and the fact that she was not treated for psychiatric 
problems post-service until 2003.  

The Veteran reported that she was being "emotionally abused 
by some family members and former friends," and that one of 
these individuals just killed her dog, in a November 2007 VA 
treatment note.

A September 2007 letter from the Veteran's mother indicated 
that the Veteran had a "hard life," that various military 
situations had intensified the Veteran's disorder, and that 
the Veteran had been passed over for promotions numerous 
occasions. 

A May 2008 private treatment summary indicates that the 
Veteran had sought treatment following the death of her dog 
and her suspicions that a neighbor had been involved.  She 
reported experiencing depression and anxiety as a result of 
this incident.  The examiner noted that therapy was not 
completed as the Veteran's intent was to continue treatment 
through the VA.



Analysis

There is no evidence in this case that the Veteran was 
afforded an examination upon entry into active duty in 
October 2001.  As there was no examination report to record 
any psychiatric conditions nor is there any evidence of such 
treatment, the Veteran is entitled to the presumption of 
soundness for any psychiatric condition for her entry into 
active duty service in October 2001.

The Veteran has a current disability as she has been 
diagnosed as suffering from PTSD, depression and anxiety, 
among other conditions.  As the Veteran did not engage in 
combat or allege such combat service, credible supporting 
evidence of her claimed stressors must be provided to support 
her PTSD service connection claim.  Competent medical 
evidence establishing a nexus between any psychiatric 
diagnosis, including PTSD, and the Veteran's service must 
also be provided.

The Veteran's purported in-service stressor, namely that she 
was subjected to sexual harassment and discrimination, has 
not been verified.  Her personnel records are negative for 
any such complaints, and her active duty performance 
warranted awarding her the Air Force Commendation Medal in 
February 2003.  This Commendation noted that the Veteran's 
"commitment and keen insight" contributed to the unit 
achieving its operational goals and objectives, and that she 
was "instrumental" in keeping aircraft combat ready.  The 
Veteran's mother indicates that the Veteran had been upset 
about the mistreatment she had received during her military 
career, but does not indicate any such reports during her 
active duty nor does she describe the nature of any such 
mistreatment.  The Veteran's sister indicates that the she 
had been "overlooked for promotions" and was "sexually 
harassed" during her service leading to her retirement, but 
does not describe the relevant timeframe of this purported 
mistreatment or the nature of this purported sexual 
harassment.  

Similarly, a statement from L. D. reports that the Veteran 
talked of her purported mistreatment in August 2006, but does 
not provide detail or timeframe for this purported 
mistreatment.  Moreover, it appears that this reported 
discussion occurred during the pendency of the Veteran's 
claim and did not occur during the purported harassment.  A 
statement from D. A. indicates that the Veteran complained of 
sexual gestures and behavior prior to her retirement, but 
does not detail the purported mistreatment or provide a 
timeframe for it.

A December 2005 statement from L. B., who indicated that she 
was a registered nurse, suggests that the Veteran was 
suffering from PTSD in the fall of 2002 due to military 
sexual harassment.  The author does not indicate that she is 
familiar with the Veteran's other personal problems, her 
psychiatric history, nor does she specify the nature of the 
purported sexual harassment.  This statement alone is 
insufficient to provide independent evidence to corroborate 
the Veteran's purported stressor.

Moreover, no competent medical professional has linked the 
Veteran's psychiatric condition, other than PTSD, with her 
service.  The January 2005 VA examiner attributed the 
Veteran's PTSD to her childhood abuse, and the September 2007 
IME found that her current psychiatric conditions were not 
etiologically related to her active duty service. 

The Board notes that a national certified counselor, in the 
February 2004 Vet Center report, noted that the Veteran 
entered service with PTSD and indicated that these symptoms 
had "permanently worsened" as a result of her reported 
sexual harassment.  However, the January 2005 VA opinion and 
the September 2007 IME, which are based on a through review 
of the claims folder and history, are of more probative value 
than the February 2004 report.  The February 2004 opinion is 
based entirely upon the Veteran's reported history, and did 
not include a review of her claims folder, nor did it 
consider the absence of PTSD symptoms upon the Veteran's 
entry into service.  This opinion also did not address the 
absence of in-service treatment or the Veteran's October 2002 
assertion that she did not suffer from any illness for which 
she did not receive treatment.  This opinion, without 
independent evidence to corroborate the Veteran's purported 
stressor, is insufficient to support a grant of service 
connection.  See Cohen v. Brown, supra; Moreau v. Brown, 
supra.

Contemporaneous treatment records reflect that the Veteran 
first sought treatment for a psychiatric disorder in February 
2004, more than one year after her discharge from active 
duty.  She repeatedly attributed her symptoms to non-service 
related causes in subsequent treatment records, including to 
having an argument with her roommate, various financial 
stresses, obtaining the "attention" of her significant 
other, and an incident involving the killing of her dog.  In 
addition, service treatment records show occasional 
complaints of depression or difficulty sleeping, but in each 
instance these symptoms were contemporaneously attributed to 
other causes.  The evidence is therefore against a continuity 
of symptomology.

The Veteran contends that her current psychiatric disorder is 
a result of the purported sexual harassment she purportedly 
experienced during active duty.  Neither she nor the other 
individuals who have furnished statements on her behalf, 
however, are qualified to express a competent medical opinion 
as to such a relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Based on the lack of competent evidence of an in-service 
stressor or combat exposure, the claim for service connection 
for PTSD must be denied.  Moreover, given the lack of a 
causal nexus between any other psychiatric condition and 
service, the claim for service connection for a psychiatric 
condition other than PTSD must be denied as well.  The 
preponderance of the evidence is against the both claims.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


